               Case: 19-504       Document: 13-1        Filed: 08/23/2019      Page: 1                 (1 of 3)



                                           No. 19-0504
                                                                                       FILED
                           UNITED STATES COURT OF APPEALS                        Aug 23, 2019
                                                                            DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


In re: CORECIVIC, INC., DAMON T.                         )
HININGER; DAVID M. GARFINKLE; TODD J.                    )
MULLENGER; HARLEY G. LAPPIN, Director,                   )                 ORDER
                                                         )
       Petitioners.                                      )




       Before: KETHLEDGE, BUSH, and MURPHY, Circuit Judges.


       In this securities fraud litigation, Defendant CoreCivic, Inc. and four of its current and

former executive officers (collectively “CoreCivic”) petition under Federal Rule of Civil

Procedure 23(f) for permission to appeal the district court’s interlocutory order certifying a class

action. Lead Plaintiff Amalgamated Bank, as Trustee for the LongView Collective Investment

Fund (“Amalgamated”), opposes the petition.

       Under Rule 23(b)(3) we are authorized to permit an appeal from the grant or denial of a

motion for class certification. “[W]e eschew any hard-and-fast test in favor of a broad discretion

to evaluate relevant factors that weigh in favor of or against an interlocutory appeal.” In re Delta

Air Lines, 310 F.3d 953, 959 (6th Cir. 2002) (per curiam). There are four specific factors that

guide our consideration of a petition to appeal under Rule 23(f). First, the “death-knell” factor

recognizes “that the costs of continuing litigation for either a plaintiff or defendant may present

such a barrier that later review is hampered.” Id. at 960. Second, if the case “raises a novel or

unsettled question,” it “may also be a candidate for interlocutory review.” Id. Third, “the




   Case 3:16-cv-02267 Document 174 Filed 08/23/19 Page 1 of 3 PageID #: 4485
                Case: 19-504       Document: 13-1          Filed: 08/23/2019      Page: 2              (2 of 3)
                                            No. 19-0504
                                                -2-

likelihood of the petitioner’s success on the merits is a factor” to be considered. Id. Fourth, “the

posture of the case as it is pending before the district court is of relevance.” Id.

       CoreCivic challenges the framework applied by the district court as it relates to the

presumption of reliance endorsed in Basic Inc. v. Levinson, 485 U.S. 224, 243 (1988), and the legal

standard for rebutting the presumption of reliance when plaintiffs are proceeding under a price

maintenance theory. Our case law supports the legal standard that the district court applied. See

Ohio Pub. Emps. Ret. Sys. v. Fed. Home Loan Morg. Corp., 830 F.3d 376, 385 (6th Cir. 2016)).

Having reviewed the district court’s order, CoreCivic’s petition, and Amalgamated’s response, we

thus find that an interlocutory appeal is not warranted.

       The defendant’s petition for permission to appeal the class certification decision is

DENIED.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk




   Case 3:16-cv-02267 Document 174 Filed 08/23/19 Page 2 of 3 PageID #: 4486
                      Case: 19-504      Document: 13-2       Filed: 08/23/2019   Page: 1              (3 of 3)

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT
                                     100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt                 POTTER STEWART U.S. COURTHOUSE                      Tel. (513) 564-7000
        Clerk                           CINCINNATI, OHIO 45202-3988                    www.ca6.uscourts.gov


                                                       Filed: August 23, 2019


Mr. Andrew Love
Robbins Geller Rudman Dowd
1 Montgomery Street
Suite 1800
San Francisco, CA 94104

Ms. Melissa Arbus Sherry
Latham & Watkins
555 11th Street, N.W.
Suite 1000
Washington, DC 20004

                  Re: Case No. 19-504, In re: CoreCivic, Inc., et al
                      Originating Case No. : 3:16-cv-02267

Dear Counsel:

  The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Karen S. Fultz
                                                Case Manager
                                                Direct Dial No. 513-564-7036

cc: Ms. Susan Katina Alexander
    Mr. Kirk L. Davies
    Mr. Brian Glennon
    Mr. Jeremy Alan Lieberman
    Mr. Roman Martinez
    Mr. Milton S. McGee, III
    Mr. Steven A. Riley
    Mr. David J. Schindler
    Mr. Morgan E Whitworth

Enclosure

No mandate to issue




            Case 3:16-cv-02267 Document 174 Filed 08/23/19 Page 3 of 3 PageID #: 4487
